Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Election Restrictions
	1. Applicant’s election without traverse of species (intramuscular; unmodified RNA; Th1 immune specific) in the reply filed on 2/22/2022 is acknowledged.
Claims 1-15, 17, 18 are canceled. New claims 36-43 have been added. Claims 16, 20, 24, 30, 31, 35 have been amended.
Applicant was contacted on 5/17/2022 in view of the new and amended claims and for clarification of the election as to RNA as recited in claim 25. As to the new and amended claims, the species are independent or distinct because: (viral antigen) in the instant case, the viral antigens are separate products having distinct functions, distinct structures, and distinct physical, chemical and functional properties requiring separate searches of the prior art. In addition, these species are not obvious variants of each other based on the current record.
A provisional election was made by phone by attorney of record Amanda Schnepp on 5/23/2022 without traverse to prosecute the invention of influenza HA, claims 42 and 43, as well as for base modification as recited in claim 25.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 40, 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the replies of 2/22/2022 and 5/23/2022.
Claims 16, 19-39, 42, 43 are under consideration.
Priority
2. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/824705, filed on 7/10/2013.

Information Disclosure Statement
3. The information disclosure statement (IDS) was submitted on 10/21/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The Third Party Submission under 37 CFR 1.290 submitted 4/10/2022 has been considered.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4. Claims 36, 37, 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 36, 37, 39 as submitted 2/22/2022.
Claims 36, 37 recite the limitation "RNA sequence". There is insufficient antecedent basis for this limitation in the claim.
Claim 39 recites the limitation "polypeptide is protamine". There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5. Claims 16, 19-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
See claims 16, 19-39 as submitted 2/22/2022.
Each of the claims is drawn, inherently or explicitly, to methods for stimulating a protective antigen specific immune response in an infant subject comprising, administering to the subject a first effective amount of a composition comprising a purified mRNA encoding 
a viral antigen, said mRNA comprising a 5’ cap and a polyA tail, and at least one base modification, wherein said mRNA is complexed with a cationic or polycationic compound, or lipid, wherein the subject is an infant subject being no more than 2 years of age and wherein the composition is administered by injection. Thus, the claims are drawn to methods of using a genus of mRNA encoding viral antigens and stimulating protective antigen specific immune response in an infant subject.
The following quotation from section 2163 of the Manual of Patent Examination
Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirement for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice..., reduction to drawings..., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 'A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed. 
In the present case, the application teaches: administration of DNA plasmid expressing HA to prime protective immune responses by inoculating newborn and adult mice, with respect to Bot et al. (1997) [0013]; protective immunity elicited by neonatal immunization, with respect to Bot et al. (1998) [0013]; only two Examples, such as Example 1 teaching preparation of mRNA constructs, as well as Example 2 towards vaccination of newborn and 8 weeks old mice; wherein all vaccinated newborn mice survived antigen challenge with PR8 H1 Hemagglutinin [0266].
However, as the scope of the instant claims reads on “any” viral antigen (such as recited in claims 16, 35), the application does not teach a representative set of examples for other viral antigen species within the genus for the instantly claimed methods. While protective response has been shown including in the art for some viruses such as influenza and RSV (See Bot et al. (“Enhanced protection against influenza virus of mice immunized as newborns with a mixture of plasmids expressing hemagglutinin and nucleoprotein,” Vaccine, 16(17):1675-1682 (1998))(cited in applicant’s IDS submitted 10/21/2020); see also Baudoux et al. cited below), for many other viruses still within the scope of the instant claims, protective vaccines are still elusive, much less for mRNA embodiments or even administering to infant populations (See also Bot et al. (“Genetic immunization of neonates,” Microbes and Infection 4:511-520 (2002))(cited in applicant’s IDS submitted 10/21/2020) teaching: wherein the vaccination of neonates is difficult due to the immaturity of the immune system, higher susceptibility to tolerance and potential negative interference of maternal antibodies” (abstract)). For example, Kim et al. (“HIV Vaccines – Lessons learned and the way forward,” Curr Opin HIV AIDS 5(5): 428-434 (2010))(See PTO-892: Notice of References Cited) teaches: wherein preventative HIV vaccine faces unprecedented scientific obstacles wherein immune correlates, quality and magnitude of the immune responses needed to confer protection against HIV infection are still unclear (p. 1). Yu et al. (“A New Insight into Hepatitis C Vaccine Development,” J Biomed Biotechnol., doi: 10.1155/2010/548280 (2010))(See PTO-892: Notice of References Cited) teaches: DNA vaccine is immunogenic (p. 8); naked DNA has been designed to treat chronic patients (p. 8), but nonetheless still conclude there is no vaccine available (p. 1). Further, as to for example, West Nile virus, the virus “causes significant disease, yet no vaccines exist to prevent WN disease in humans” (p. 5550)(See Widman et al., “RepliVAX WN, a single-cycle flavivirus vaccine to prevent West Nile disease, elicits durable protective immunity in hamsters,” Vaccine, Vol. 27, Issue 41: 5550-553 (2009))(See PTO-892: Notice of References Cited).
Further, there is no apparent common structure to the different viral antigens that distinguishes those that stimulate mere immune response from those that stimulate protective immune response. There is therefore a high level of uncertainty as to which viral antigenic species fall within the scope of the indicated genus.
In view of the fact that the examples provided do not demonstrate possession of methods for stimulating a protective antigen specific immune response in an infant subject comprising, administering to the subject a first effective amount of a composition comprising a purified mRNA encoding a viral antigen, said mRNA comprising a 5’ cap and a polyA tail, and at least one base modification, wherein said mRNA is complexed with a cationic or polycationic 
compound, or lipid, wherein the subject is an infant subject being no more than 2 years of age and wherein the composition is administered by injection, and that the application has identified no structure correlating with said viral antigens, there is insufficient written description support for the indicated genus of viral antigens, and therefore for the methods of using them. 
While the application identifies influenza antigens, it does not identify a representative sample of viral antigens that stimulate a protective antigen specific immune response in an infant subject. Thus, the application does not identify species clearly within the claimed genus. Nor does the application provide a specific structure of the viral antigens within the genus that correlates with the required function. Because there is no identification of structures common to each viral antigen, nor sufficient representative examples of the viral antigens by which such a structure may be determined, the application also fails to provide sufficient written description support for the identified genus through identification of a structure and function. 
For the reasons above, and in view of the uncertainty as to which viral antigens would stimulate a protective antigen specific immune response in an infant subject, the application has not provided sufficient written description support for the use of the genus of viral antigens recited in claims 16, 35. The application therefore fails to provide adequate support for methods of using this genus of viral antigens.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6. Claims 16, 19-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baudoux et al. (WO2009079796)(See PTO-892: Notice of References Cited) in view of Baumhof et al. (WO2009030481)(See PTO-892: Notice of References Cited).
See claims 16, 19-39 as submitted 2/22/2022.
See also the 35 U.S.C. 112(b) rejection above.
Baudoux et al. teaches: purified nucleic acid preparation [054](as recited in claims 16, 35); nucleic acids that encode viral antigens [007](as recited in claims 16, 35); use of nucleotides, which can be ribonucleotides, deoxyribonucleotides, or modified forms of either nucleotide [051](as recited in claims 16, 35); mRNA synthesis [089]; protective immune response [030](as recited in claims 16, 35); injection [056](as recited in claims 16, 35); administration to infants [0150](as recited in claims 16, 19, 20, 21, 35); intramuscular administration [0152](as recited in claims 22, 23, 35); adjuvant [0152](as recited in claim 27); immunostimulatory nucleic acids, TLR agonists [057]; wherein TLR agonist is dsRNA [0128](interpreted as immunostimulatory RNA as recited in claim 28); neutralizing antibodies [036](as recited in claim 29); Th1 immune response [030](as recited in claim 30); PEG [0116](as recited in claim 34).
Baudoux et al. does not teach mRNA; cap; tail; cationic compound; base modification; second viral antigen; G/C content; protamine.
Baumhof et al. teaches: pharmaceutical compositions (p. 1); RNA for inducing immune response (p. 1); RNA, particularly mRNA, instead of DNA, wherein RNA provides advantageous properties over DNA (p. 9)(as recited in claims 16, 35); modifications enhancing stability including cap (5’ cap), tail (p. 71)(as recited in claims 16, 35); use of cationic peptides (p. 1)(as recited in claim 38); cationic lipids (p. 2)(as recited in claims 24, 35); base modification (p. 73)(as recited in claims 25, 26); adjuvant proteins, such as viral proteins (p. 34); viral proteins, which may be encoded by the at least one RNA molecule (p. 38)(interpreted as further comprising mRNA encoding at least a second viral antigen as recited in claim 31); stabilizing mRNA, increasing G/C content of RNA (p. 65)(as recited in claim 36); protamine (p. 80)(as recited in claim 39).
One of ordinary skill in the art would have been motivated to use mRNA embodiments as taught by Baumhof et al. with the method as taught by Baudoux et al. Baudoux et al. teaches or suggests eliciting immune response and using nucleic acid preparations such as ribonucleotides, deoxyribonucleotides, or modified forms of either nucleotide, and Baumhof et al., which also teaches eliciting immune response and use of RNA, teaches wherein RNA, and preferably mRNA, provides advantageous properties over DNA including wherein mRNA does not integrate into host genome, and no viral sequences such as promoters are required for effective transcription. Further, one of ordinary skill in the art would have been motivated to use modifications such as cap; tail; G/C content; base modification as Baumhof et al. further teaches the advantages of using such modifications including for stability. Further, one of ordinary skill in the art would have been motivated to use carriers and components such as cationic compound and protamine as well as second viral antigen as Baumhof et al. further teaches the advantages of using such embodiments including for enhancing immune response, and providing a suitable carrier for transport of RNA into cells (p. 9)(See MPEP 2144.06: Substituting equivalents known for the same purpose;… See also MPEP 2143: Examples of Basic Requirements of a Prima Facie Case of Obviousness: I. EXEMPLARY RATIONALES: Examples of rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.).
As to claims 32, 33, 37, as to doses and time frames and concentrations, such parameters are considered to be those determined by routine optimization to one of ordinary skill in the art in view of Baudoux et al. in view of Baumhof et al. (See MPEP 2144.05: II. ROUTINE OPTIMIZATION: A.Optimization Within Prior Art Conditions or Through Routine Experimentation: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
One of ordinary skill in the art would have had a reasonable expectation of success for using embodiments and components as taught by Baumhof et al. with the method as taught by Baudoux et al. There would have been a reasonable expectation of success given the underlying materials (RNA for eliciting immune response as taught by Baumhof et al. and Baudoux et al.) and methods (using carriers for RNA for eliciting immune response as taught by Baumhof et al. and Baudoux et al.)  are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of
ordinary skill in the art at the time the invention was made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7. Claims 16, 19-24, 29, 30, 32-34, 36-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 34, 35, 49, 50, 51, 54, 55, 71, 74, 85, 86, 90, 170, 171, 172, 179-185, 187, 188, 193, 246 of copending Application No. 17/276788. 
See claims 16, 19-24, 29, 30, 32-34, 36-38 as submitted 2/22/2022.
See also the 35 U.S.C. 112(b) rejection above.
Claims 1, 34, 35, 49, 50, 51, 54, 55, 71, 74, 85, 86, 90, 170, 171, 172, 179-185, 187, 188, 193, 246 of copending Application No. 17/276788 recite a nucleic acid comprising at least one coding sequence encoding at least one antigenic peptide or protein that is from or is derived from a SARS-CoV-2 coronavirus, or an immunogenic fragment or immunogenic variant thereof, wherein the nucleic acid comprises at least one heterologous untranslated region (UTR); optimized G/C; mRNA; cap and tail; purified; cationic lipid; cationic compound, peptide; PEG; method of treating or preventing disorder (interpreted as reading on protective immune response); wherein subject is newborn or infant; administration by intramuscular injection.
Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims 16, 19-24, 29, 30, 32-34, 36-38 and claims 1, 34, 35, 49, 50, 51, 54, 55, 71, 74, 85, 86, 90, 170, 171, 172, 179-185, 187, 188, 193, 246 of copending Application No. 17/276788 recite or read on a method for stimulating a protective antigen specific immune response in an infant subject comprising, administering to the subject a first effective amount of a composition comprising a purified mRNA encoding a viral 
antigen, said mRNA comprising a 5’ cap and a polyA tail, wherein said mRNA
 is complexed with a cationic or polycationic compound, wherein the subject is an infant subject being no more than 2 years of age and wherein the composition is administered by injection.
As to claims 29, 30, such results are considered to flow from the composition as recited in claim 16 (see also MPEP 2111.04: The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”);… In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
As to claims 32, 33, 37, as to doses and time frames and concentrations, such parameters are considered to be those determined by routine optimization to one of ordinary skill in the art (See MPEP 2144.05: II. ROUTINE OPTIMIZATION: A.Optimization Within Prior Art Conditions or Through Routine Experimentation: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

8. Claims 25-28, 31, 35, 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 34, 35, 49, 50, 51, 54, 55, 71, 74, 85, 86, 90, 170, 171, 172, 179-185, 187, 188, 193, 246 of copending Application No. 17/276788 as applied to claims 16, 19-24, 29, 30, 32-34, 36-38 above and further in view of Baudoux et al. and Baumhof et al. (references cited above).
See claims 25-28, 31, 35, 39 as submitted 2/22/2022.
See also the 35 U.S.C. 112(b) rejection above.
See the recitations of claims 1, 34, 35, 49, 50, 51, 54, 55, 71, 74, 85, 86, 90, 170, 171, 172, 179-185, 187, 188, 193, 246 of copending Application No. 17/276788 above.
Claims 1, 34, 35, 49, 50, 51, 54, 55, 71, 74, 85, 86, 90, 170, 171, 172, 179-185, 187, 188, 193, 246 of copending Application No. 17/276788 do not recite base modification; adjuvant; second viral antigen; protamine.
See the teachings of Baudoux et al. and Baumhof et al. above.
 One of ordinary skill in the art would have been motivated to use modifications and components as taught by Baudoux et al. and Baumhof et al. with the method as recited in claims 1, 34, 35, 49, 50, 51, 54, 55, 71, 74, 85, 86, 90, 170, 171, 172, 179-185, 187, 188, 193, 246 of copending Application No. 17/276788. Claims 1, 34, 35, 49, 50, 51, 54, 55, 71, 74, 85, 86, 90, 170, 171, 172, 179-185, 187, 188, 193, 246 of copending Application No. 17/276788 recite use of RNA compositions, and Baudoux et al. and Baumhof et al., which also teach RNA compositions, teach the advantage of said modifications as well as the advantage of components known and used in such compositions (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using modifications and components as taught by Baudoux et al. and Baumhof et al. with the method as recited in claims 1, 34, 35, 49, 50, 51, 54, 55, 71, 74, 85, 86, 90, 170, 171, 172, 179-185, 187, 188, 193, 246 of copending Application No. 17/276788. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of
ordinary skill in the art at the time the invention was made.
This is a provisional nonstatutory double patenting rejection.

Conclusion
9. Claims 42, 43 are objected to for depending on a rejected claim.
10. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648